United States District Court
Northern District of California

 

 

FILED
FEB 03 2020

SUSAN Y. SOONG
CLERK, U.S. DISTSICT COURT
NORTHERN DISTRICT UF CALIFORNIA

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

USA, | Case No.20-mj-70111-MAG-1 (JCS)

Plaintiff,
Charging District's Case No.

2:16-cr-00629-DB

V.

ARIEL ZUNIGA-VALLE,
Defendant.

 

 

COMMITMENT TO ANOTHER DISTRICT

The defendant has been ordered to appear in the District of Utah.
The defendant may need an interpreter for this language: Spanish.

The defendant: ( ) will retain an attorney.

(X) is requesting court-appointed counsel.

The defendant remains in custody after the initial appearance.

IT IS ORDERED: The United States Marshal must transport the defendant, together with
a copy of this order, to the charging district and deliver the defendant to the United States Marshal
for that district, or to another officer authorized to receive the defendant. The Marshal or officer
of the charging district should immediately notify the United States Attorney and the Clerk of the
Clerk for that district of the defendant's arrival so that further proceedings may be enna”

scheduled. The Clerk of this district must promptly transmit the papers and-any bait’to the

  

charging district.

Dated: February 3, 2020

 

KK SPE
ie * Magistrayy Judge

 
